DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-23 and 25-33 are pending in the instant invention.  According to the Amendments to the Claims, filed May 24, 2021, claims 1-23 and 25-32 were amended, claim 24 was cancelled and claim 33 was added.

Status of Priority Objection - Priority Date

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/IN2017/000060, filed March 15, 2017.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(a-d) to International Application No. PCT/IN2017/000060, filed March 15, 2017, was objected to in the Non-Final Rejection, mailed on February 5, 2021.  Consequently, the effective filing date, for examination and prosecution on the merits, is that of International Application No. PCT/IN2017/000060, filed March 15, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, with traverse, in the reply filed on March 19, 2021, is acknowledged: a) Group I - claims 1-22 and 26-31; and b) substituted carbapenem of formula (I) - p. 184, Example 566.
Non-Final Rejection, mailed on February 5, 2021.
	Next, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted carbapenems of the formula (I).  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 23, 25, 32 and 33, directed to a method for treating a bacterial infection in a subject, comprising administering to the subject… a… substituted carbapenem of the formula (I), and/or a pharmaceutical composition thereof, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Then, the inventor or joint inventor should also note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on October 22, 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Furthermore, the inventor or joint inventor should also note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on February 5, 2021, or the Final Rejection, mailed on April 2, 2021.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed May 24, 2021.
	Thus, a third Office action and prosecution on the merits of claims 1-23 and 25-33 is contained within.

Reasons for Allowance

	Claims 1-23 and 25-33 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to (1) substituted carbapenems of the formula (I), as recited in claim 1; and (2) substituted carbapenems, as recited in claims 15-18 and 28-30, respectively.
	Consequently, the limitation on the core of the substituted carbapenems of the formula (I) that is not taught or fairly suggested in the prior art is A on the periphery of the carbapenem core.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later 
	The following is a statement of examiner’s amendment to the record:

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or a pharmaceutically acceptable salt, internal salt, stereoisomer, or N-oxide thereof,

wherein:

	A is NR0R;
	R0 is H or C1-6alkyl, wherein the C1-6 alkyl is optionally substituted with 1 or 2 substituents independently selected from the group consisting of halogen, CN, C(O)NH2, OH, OC1-6alkyl, and S(O)2NH2; and
	R is C1-6alkyl, (CH2)nC(O)R2, (CH2)nC(S)R2, (CH2)nS(O)2R2, or C(NH)H, wherein the C1-6 alkyl is optionally substituted with 1 or more independently selected C3-6cycloalkyl substituents; or
	R and R0, together with the nitrogen atom to which they are attached, form an optionally substituted 5- or 6-membered ring, wherein the 5- or 6-membered ring has 0, 1, 2, 3, or 4 additional ring heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur;

	R1 is C2-6alkylNH2, (CH2)1-6NHC(NH)NH2, (CH2)0-6AryC, or (CH2)0-6HetC;
	wherein the C2-6 alkylNH2 is optionally substituted with 1 or more substituents independently selected from the group consisting of C(NRx)Rx, C(O)OC1-6alkyl, C(O)Ophenyl, and C(O)pyrrolidinyl; and further
	wherein the C(O)pyrrolidinyl substituent is substituted with 1 or more independently selected NRxRy substituents;

	R2 is H, C1-6alkyl, C1-6haloalkyl, (CH2)0-3C(NOC1-6alkyl)Rk, C(O)NRxRy, C(O)OH, C(O)OC1-6alkyl, NRxRy, OH, OC1-6alkyl, OC1-6haloalkyl, C3-8cycloalkyl, AryA, or HetA;
	wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, (CH2)0-1C(O)NRxRy, C(O)OH, C(O)OC1-6alkyl, NRaRb, OH, OC1-6alkyl, OC(O)C1-6alkyl, P(O)(OC1-6alkyl)2, SCHF2, S(O)C1-6haloalkyl, S(O)2C1-6alkyl, SAryA, C3-8cycloalkyl, azetidinyl, azetidinonyl, HetA, and AryA; and further
	wherein the (CH2)0-3C(NOC1-6alkyl)Rk is optionally substituted with 1 or more independently selected C(O)ORx substituents;
	wherein the C3-8cycloalkyl of R2 is optionally substituted with 1 or more substituents independently selected from the group consisting of C1-6haloalkyl and NRxRy; and
	wherein the azetidinonyl substituent is optionally substituted with 1 or more independently selected C1-6alkylOH substituents;

	R4 is C(O)O- or C(O)OR5;
	R5 is H;

a is independently H, C1-6alkyl, CH2C(O)N(Rx)2, (CH2)1-6ORx, C(NRx)Rx, C(NRx)N(Rx)2, S(O)2C1-6alkyl, or C3-8cycloalkyl;
	each Rb is independently H or C1-3alkyl;

	each Rc is independently H, C1-6alkyl, (CH2)1-3C(O)NRxRy, (CH2)1-3C(O)NHCH2CH2OH, (CH2)1-3C(O)NHOCH3, (CH2)1-3C(O)NHOCH2-phenyl, (CH2)1-3C(O)pyrrolidin-1-yl, (CH2)1-3C(O)diazepanyl, (CH2)1-3pyrrolidinyl, (CH2)1-3pyranyl, (CH2)1-3pyridinyl, C(NH)pyrrolidin-1-yl, OC1-6alkyl, tetrahydro-2H-pyran-4-yl, phenyl-(CH2)1-3NRxRy, phenyl-C(O)pyrrolidiny1-NRxRy, phenyl-C(O)piperazinyl, or pyridinyl;
	wherein each C1-6alkyl of Rc is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of CN, NRhRj, and OH; and further
	wherein each (CH2)1-3C(O)pyrrolidin-1-yl is independently substituted with 1 or more independently selected NRxRy substituents;
	wherein each (CH2)1-3pyrrolidinyl is optionally and independently substituted with 1 or more independently selected C(O)NRxRy substituents;
	wherein each (CH2)1-3pyranyl is optionally and independently substituted with 1 or 2 substituents independently selected from the group consisting of oxo and OCH3;
	wherein each (CH2)1-3pyridinyl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of oxo, CH3, and OH; and
	wherein each C(NH)pyrrolidin-1-yl is optionally and independently substituted with 1 or more independently selected NRxRy substituents;

	each Rd is independently H, C1-3alkyl, C1-3alkylCN, or C1-3alkylOH; or

	each Rc and Rd, taken together with the nitrogen atom to which they are attached, independently forms an optionally substituted 4- to 12-membered heterocyclic ring or ring system;
	wherein each 4- to 12-membered heterocyclic ring or ring system independently has 0, 1, or 2 additional ring heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur; and further
	wherein each 4- to 12-membered heterocyclic ring system is optionally and independently bridged, fused, or spirocyclic, or a combination thereof;
	wherein any nitrogen ring heteroatom of each 4- to 12-membered heterocyclic ring or ring system is optionally and independently quaternized; and
	wherein each 4- to 12-membered heterocyclic ring or ring system is optionally and independently substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of oxo, (CH2)0-3halogen, C1-6alkyl, (CH2)0-3NRhRj, CH2CH(F)CH2NH2, (CH2)0-2C(O)(CH2)0-2NRhRj, (CH2)0-2C(O)CH(NH2)(CH2)0-2OH, (CH2)0-1C(O)pyrrolidinyl, (CH2)0-1NHCH2CH2NRhRj, (CH2)0-1NH(CH2)0-1C(O)(CH2)0-1NRhRj, (CH2)0-3NHC(NH)NH2, (CH2)0-2NHS(O)2CH3, (CH2)0-1NHS(O)2(CH2)0-2NRhRj, C(NH)NH2, (CH2)0-3OH, CH2CH(OH)CH2NH2, (CH2)0-2azetidinyl, (CH2)0-2pyrrolidinyl, (CH2)0-2piperazinyl, (CH2)0-1phenyl, (CH2)0-2triazolyl, (CH2)0-2tetrazolyl, C(O)(CH2)1-3NH2, C(O)C1-6alkylNH2, C(O)(CH2)0-3NHC(NH)NH2, C(O)NH(CH2)1-3NH2, C(O)NHpyridinyl, C(O)OH, C(O)piperazinyl, C(O)diazepinyl, NHCH2CN, NHCH2-pyridinyl, NHC(NH)H, NHC(O)Ri, NHC(O)CH2NHC(NH)NH2, =NH, NHpyrimidinyl, OC1-6alkyl, ONH2, and ONHC(O)CH2NHCH3;
	wherein each C1-6alkyl substituent is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halogen, CN, and OH; and further
	wherein each (CH2)0-2C(O)(CH2)0-2NRhRj is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of NH2 and OH;
	wherein each (CH2)0-1C(O)pyrrolidinyl is optionally and independently substituted with 1 or more NH2 substituents;
	wherein each (CH2)0-3NRhRj is optionally and independently substituted with 1 or 2 substituents independently selected from the group consisting of halogen, CH3, and NH2;
	wherein each (CH2)0-2azetidinyl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of CH2NH2, NH2, and OH;

2)0-2pyrrolidinyl is optionally and independently substituted with 1 or more NH2 substituents;
	wherein each (CH2)0-2triazolyl is optionally and independently substituted with 1 or more CH2NH2 substituents;
	wherein each C(O)(CH2)1-3NH2 is optionally and independently substituted with 1 or more NH2 substituents;
	wherein each C(O)C1-6alkylNH2 is optionally and independently substituted with 1 or more OH substituents;
	wherein each C(O)NH(CH2)1-3NH2 is optionally and independently substituted with-1 or more OH substituents;
	wherein each C(O)diazepinyl is optionally and independently substituted with 1 or more C(NH)NH2 substituents; and
	wherein each NHCH2-pyridinyl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of oxo, CH3, and OH;

	each Rf is independently H, C(O)N(C1-6alkyl)2, C(O)cyclopentyl-N(Rx)2, C(O)pyrrolidinyl, C(O)thiazolidinyl, C(O)pyridinyl, S(O)2C1-6alkyl, S(O)2N(Rx)2, S(O)2-pyrrolidinyl-N(Rx)2, or S(O)2-piperazinyl;
	wherein each C(O)pyrrolidinyl is independently substituted with 1 or more substituents independently selected from the group consisting of halogen and NRaRb; and further
	wherein each C(O)pyridinyl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of oxo, C1-3alkyl, and OH;

	each Rg is independently H or C1-3alkyl; or

	each Rf and Rg, taken together with the nitrogen atom to which they are attached, independently forms pyrrolidin-1-yl, piperidin-1-yl, piperazin-1-yl, morpholin-4-yl, thiomorpholin-4-yl, or triazolyl;
	wherein each pyrrolidin-1-yl is optionally and independently substituted with 1 or more CH3 substituents;
	wherein each piperidin-1-yl and thiomorpholin-4-yl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of C1-6 alkyl and N(Rx)2; and further
	wherein each triazolyl is independently substituted with 1 or more CH2NH2 substituents;

	each Rh is independently H, C1-6alkyl, or C3-8cycloalkyl;
	each Ri is independently C1-6haloalkyl, C1-3alkylCN, C1-5alkylNH2, or OC1-6alkyl, wherein each C1-6haloalkyl is optionally and independently substituted with 1 or more independently selected NRxRy substituents;
	each Rj is independently H, C1-6alkyl, or C3-8cycloalkyl;
	Rk is C1-6alkyl or thiazolyl, wherein the thiazolyl is substituted with 1 or more NH2 substituents;
	each Rx is independently H or C1-3alkyl;
	each Ry is independently H or C1-3alkyl;

	each AryA is independently an optionally substituted 5- or 6-membered aromatic ring or an optionally substituted 9- or 10-membered bicyclic aromatic ring;
	wherein each 5- or 6-membered aromatic ring independently has 0, 1, 2, 3, or 4 ring heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur; and further
	wherein each 9- or 10-membered bicyclic aromatic ring independently has 1, 2, 3, 4, 5, or 6 ring heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur;

	AryC is an optionally substituted 5- or 6-membered aromatic ring or an optionally substituted 7- to 10-membered bicyclic aromatic ring;
	wherein the 5- or 6-membered aromatic ring has 0, 1, 2, or 3 ring heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur;


	wherein any nitrogen ring heteroatom of the 5- or 6-membered aromatic ring is optionally and independently quaternized with 1 CH3 substituent;

	each HetA is independently an optionally substituted 5- to 10-membered saturated ring;
	wherein each 5- to 10-membered saturated ring independently has 1, 2, 3, or 4 ring heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur; and further
	wherein any sulfur ring heteroatom of each 5- to 10-membered saturated ring is optionally oxidized;

	HetC is an optionally substituted 4- to 8-membered saturated ring, wherein the 4- to 8-membered saturated ring has 1 or 2 ring heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur;

	n is 0, 1, 2, 3, 4, 5, or 6;
	X is -S-; and
	Z is H or CH3;

	wherein each AryA, AryC, each HetA, HetC, and the 5- or 6-membered ring formed by combining R and R0 is optionally and independently substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of oxo, halogen, C1-6 alkyl, C1-6haloalkyl, C1-6alkylOH, (CH2)0-3C(NH)NH2, (CH2)1-3C(O)NRxRy, (CH2)1-3C(O)pyrrolidinyl, (CH2)0-3NRfRg, (CH2)0-1NRxRy, (CH2)0-3NHC(NH)NH2, (CH2)0-1NHS(O)2NRxRy, (CH2)0-3OC1-3alkyl, (CH2)0-2pyrrolidinyl, (CH2)0-2piperidinyl, (CH2)0-2pyrazolyl, (CH2)0-2triazolyl, (CH2)0-2tetrazolyl, (CH2)0-2thiazolyl, (CH2)0-2thienyl, (CH2)0-2pyridinyl, C(NH)H, C(NH)pyrrolidinyl, C(O)C1-6alkyl, C(O)C1-6alkylNH2, C(O)NRcRd, C(O)OH, C(O)OC1-6 alkyl, NHCH2CN, NHC(O)Ri, OH, OC1-6alkyl, S(O)2NRcRd, C3-8cycloalkyl, and 4,5-dihydrothiazol-2-yl;
	wherein each (CH2)1-3C(O)pyrrolidinyl is optionally and independently substituted with 1 or more NRxRy substituents;
	wherein each (CH2)0-2pyrrolidinyl is optionally and independently substituted with 1 or more NRxRy substituents;
	wherein each (CH2)0-2piperidinyl is optionally and independently substituted with 1 or more CH3 substituents and further optionally and independently quaternized with 1 substituent selected from the group consisting of CH3 and (CH2)0-3NH2;
	wherein each (CH2)0-2pyrazolyl is optionally and independently substituted with 1 or more (CH2)0-3NH2 substituents and further optionally and independently quaternized with 1 CH3 substituent;
	wherein each (CH2)0-2pyridinyl is optionally and independently substituted with 1 or more CH3 substituents and further optionally and independently quaternized with 1 substituent selected from the group consisting of CH3 and CH2C(O)NH2; and
	wherein each C(NH)pyrrolidinyl is optionally and independently substituted with 1 or more NRxRy substituents.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, wherein the compound is of formula (Ib):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Ib)

or a pharmaceutically acceptable salt, internal salt, stereoisomer, or N-oxide thereof,

wherein:

	A is NR0R;
	R0 is H or C1-6alkyl, wherein the C1-6 alkyl is optionally substituted with 1 or 2 substituents independently selected from the group consisting of halogen, CN, C(O)NH2, OH, OC1-6alkyl, and S(O)2NH2; and
	R is (CH2)nC(O)R2, (CH2)nC(S)R2, or (CH2)nS(O)2R2; or
	R and R0, together with the nitrogen atom to which they are attached, form an optionally substituted 5- or 6-membered ring, wherein the 5- or 6-membered ring has 0, 1, 2, 3, or 4 additional ring heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur;

	R1 is (CH2)0-6HetC;
	R2 is C1-6alkyl or AryA, wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of SAryA and AryA;

	R4 is C(O)O- or C(O)OR5;
	R5 is H;
	each Ra is independently H, C1-6alkyl, CH2C(O)N(Rx)2, C(NRx)Rx, C(NRx)N(Rx)2, S(O)2C1-6alkyl, or C3-8cycloalkyl;
	each Rb is independently H or C1-3alkyl;

	each Rc is independently H, C1-6alkyl, (CH2)1-3C(O)NRxRy, (CH2)1-3C(O)NHCH2CH2OH, (CH2)1-3C(O)NHOCH3, (CH2)1-3C(O)NHOCH2-phenyl, (CH2)1-3C(O)pyrrolidin-1-yl, (CH2)1-3C(O)diazepanyl, (CH2)1-3pyrrolidinyl, (CH2)1-3pyranyl, (CH2)1-3pyridinyl, C(NH)pyrrolidin-1-yl, OC1-6alkyl, tetrahydro-2H-pyran-4-yl, phenyl-(CH2)1-3NRxRy, phenyl-C(O)pyrrolidiny1-NRxRy, phenyl-C(O)piperazinyl, or pyridinyl;
	wherein each C1-6alkyl of Rc is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of CN, NRhRj, and OH; and further
	wherein each (CH2)1-3C(O)pyrrolidin-1-yl is independently substituted with 1 or more independently selected NRxRy substituents;
	wherein each (CH2)1-3pyrrolidinyl is optionally and independently substituted with 1 or more independently selected C(O)NRxRy substituents;
	wherein each (CH2)1-3pyranyl is optionally and independently substituted with 1 or 2 substituents independently selected from the group consisting of oxo and OCH3;
	wherein each (CH2)1-3pyridinyl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of oxo, CH3, and OH; and
	wherein each C(NH)pyrrolidin-1-yl is optionally and independently substituted with 1 or more independently selected NRxRy substituents;

	each Rd is independently H, C1-3alkyl, C1-3alkylCN, or C1-3alkylOH; or

	each Rc and Rd, taken together with the nitrogen atom to which they are attached, independently forms an optionally substituted 4- to 12-membered heterocyclic ring or ring system;
	wherein each 4- to 12-membered heterocyclic ring or ring system independently has 0, 1, or 2 additional ring heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur; and further
	wherein each 4- to 12-membered heterocyclic ring system is optionally and independently bridged, fused, or spirocyclic, or a combination thereof;
	wherein any nitrogen ring heteroatom of each 4- to 12-membered heterocyclic ring or ring system is optionally and independently quaternized; and
	wherein each 4- to 12-membered heterocyclic ring or ring system is optionally and independently substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of oxo, (CH2)0-3halogen, C1-6alkyl, (CH2)0-3NRhRj, CH2CH(F)CH2NH2, (CH2)0-2C(O)(CH2)0-2NRhRj, (CH2)0-2C(O)CH(NH2)(CH2)0-2OH, (CH2)0-1C(O)pyrrolidinyl, (CH2)0-1NHCH2CH2NRhRj, (CH2)0-1NH(CH2)0-1C(O)(CH2)0-1NRhRj, (CH2)0-3NHC(NH)NH2, (CH2)0-2NHS(O)2CH3, (CH2)0-1NHS(O)2(CH2)0-2NRhRj, C(NH)NH2, (CH2)0-3OH, CH2CH(OH)CH2NH2, (CH2)0-2azetidinyl, (CH2)0-2pyrrolidinyl, (CH2)0-2piperazinyl, (CH2)0-1phenyl, (CH2)0-2triazolyl, (CH2)0-2tetrazolyl, C(O)(CH2)1-3NH2, C(O)C1-6alkylNH2, C(O)(CH2)0-3NHC(NH)NH2, C(O)NH(CH2)1-3NH2, C(O)NHpyridinyl, C(O)OH, C(O)piperazinyl, C(O)diazepinyl, NHCH2CN, NHCH2-pyridinyl, NHC(NH)H, NHC(O)Ri, NHC(O)CH2NHC(NH)NH2, =NH, NHpyrimidinyl, OC1-6alkyl, ONH2, and ONHC(O)CH2NHCH3;
	wherein each C1-6alkyl substituent is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halogen, CN, and OH; and further
	wherein each (CH2)0-2C(O)(CH2)0-2NRhRj is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of NH2 and OH;
	wherein each (CH2)0-1C(O)pyrrolidinyl is optionally and independently substituted with 1 or more NH2 substituents;
	wherein each (CH2)0-3NRhRj is optionally and independently substituted with 1 or 2 substituents independently selected from the group consisting of halogen, CH3, and NH2;
	wherein each (CH2)0-2azetidinyl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of CH2NH2, NH2, and OH;
	wherein each (CH2)0-2pyrrolidinyl is optionally and independently substituted with 1 or more NH2 substituents;
	wherein each (CH2)0-2triazolyl is optionally and independently substituted with 1 or more CH2NH2 substituents;
	wherein each C(O)(CH2)1-3NH2 is optionally and independently substituted with 1 or more NH2 substituents;
	wherein each C(O)C1-6alkylNH2 is optionally and independently substituted with 1 or more OH substituents;
	wherein each C(O)NH(CH2)1-3NH2 is optionally and independently substituted with-1 or more OH substituents;
	wherein each C(O)diazepinyl is optionally and independently substituted with 1 or more C(NH)NH2 substituents; and
	wherein each NHCH2-pyridinyl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of oxo, CH3, and OH;

	each Rf is independently H, C(O)N(C1-6alkyl)2, C(O)cyclopentyl-N(Rx)2, C(O)pyrrolidinyl, C(O)thiazolidinyl, C(O)pyridinyl, S(O)2C1-6alkyl, S(O)2N(Rx)2, S(O)2-pyrrolidinyl-N(Rx)2, or S(O)2-piperazinyl;
	wherein each C(O)pyridinyl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of oxo, C1-3alkyl, and OH, and further
	wherein each C(O)pyrrolidinyl is independently substituted with 1 or more substituents independently selected from the group consisting of halogen and NRaRb;

	each Rg is independently H or C1-3alkyl; or

	each Rf and Rg, taken together with the nitrogen atom to which they are attached, independently forms pyrrolidin-1-yl, piperidin-1-yl, piperazin-1-yl, morpholin-4-yl, thiomorpholin-4-yl, or triazolyl;
	wherein each pyrrolidin-1-yl is optionally and independently substituted with 1 or more CH3 substituents;
	wherein each thiomorpholin-4-yl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of C1-6 alkyl and N(Rx)2; and further
	wherein each triazolyl is independently substituted with 1 or more CH2NH2 substituents;

	each Rh is independently H, C1-6alkyl, or C3-8cycloalkyl;
	each Ri is independently C1-6haloalkyl, C1-3alkylCN, C1-5alkylNH2, or OC1-6alkyl, wherein each C1-6haloalkyl is optionally and independently substituted with 1 or more independently selected NRxRy substituents;
j is independently H, C1-6alkyl, or C3-8cycloalkyl;
	each Rx is independently H or C1-3alkyl;
	each Ry is independently H or C1-3alkyl;

	each AryA is independently an optionally substituted 5-membered aromatic ring, wherein each 5-membered aromatic ring independently has 3 or 4 nitrogen ring heteroatoms;

	HetC is a substituted 4- to 8-membered saturated ring, wherein the 4- to 8-membered saturated ring has 1 nitrogen ring heteroatom; and

	n is 0, 1, 2, 3, 4, 5, or 6;

	wherein each AryA, HetC, and the 5- or 6-membered ring formed by combining R and R0 is optionally and independently substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of oxo, halogen, C1-6 alkyl, C1-6haloalkyl, C1-6alkylOH, (CH2)0-3C(NH)NH2, (CH2)1-3C(O)NRxRy, (CH2)1-3C(O)pyrrolidinyl, (CH2)0-3NRfRg, (CH2)0-1NRxRy, (CH2)0-3NHC(NH)NH2, (CH2)0-1NHS(O)2NRxRy, (CH2)0-3OC1-3alkyl, (CH2)0-2pyrrolidinyl, (CH2)0-2piperidinyl, (CH2)0-2pyrazolyl, (CH2)0-2-triazolyl, (CH2)0-2tetrazolyl, (CH2)0-2thiazolyl, (CH2)0-2thienyl, (CH2)0-2pyridinyl, C(NH)H, C(NH)pyrrolidinyl, C(O)C1-6alkyl, C(O)C1-6alkylNH2, C(O)NRcRd, C(O)OH, C(O)OC1-6 alkyl, NHCH2CN, NHC(O)Ri, OH, OC1-6alkyl, S(O)2NRcRd, C3-8cycloalkyl, and 4,5-dihydrothiazol-2-yl;
	wherein each (CH2)1-3C(O)pyrrolidinyl is optionally and independently substituted with 1 or more NRxRy substituents;
	wherein each (CH2)0-2pyrrolidinyl is optionally and independently substituted with 1 or more NRxRy substituents;
	wherein each (CH2)0-2piperidinyl is optionally and independently substituted with 1 or more CH3 substituents and further optionally and independently quaternized with 1 substituent selected from the group consisting of CH3 and (CH2)0-3NH2;
	wherein each (CH2)0-2pyrazolyl is optionally and independently substituted with 1 or more (CH2)0-3NH2 substituents and further optionally and independently quaternized with 1 CH3 substituent;
	wherein each (CH2)0-2pyridinyl is optionally and independently substituted with 1 or more CH3 substituents and further optionally and independently quaternized with 1 substituent selected from the group consisting of CH3 and CH2C(O)NH2; and
	wherein each C(NH)pyrrolidinyl is optionally and independently substituted with 1 or more NRxRy substituents.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt, internal salt, stereoisomer, or N-oxide thereof, wherein:

	A is NR0R; and
	HetC is pyrrolidinyl;
	wherein the pyrrolidinyl is optionally substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of oxo, halogen, C1-6 alkyl, C1-6haloalkyl, C1-6alkylOH, (CH2)1-3NRfRg, (CH2)0-1NHS(O)2NRxRy, (CH2)0-3OC1-3alkyl, (CH2)0-2triazolyl, (CH2)0-2tetrazolyl, (CH2)0-2thiazolyl, (CH2)0-2thienyl, (CH2)0-2pyridinyl, C(NH)H, C(O)C1-6alkyl, C(O)C1-6alkylNH2, C(O)NRcRd, C(O)OH, C(O)OC1-6 alkyl, NHCH2CN, NHC(O)Ri, OH, OC1-6alkyl, S(O)2NRcRd, C3-8cycloalkyl, and 4,5-dihydrothiazol-2-yl; and further
	wherein each (CH2)0-2pyridinyl is optionally and independently substituted with 1 or more CH3 substituents and further optionally and independently quaternized with 1 CH3 substituent.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt, internal salt, stereoisomer, or N-oxide thereof, wherein:

	R0 is H or CH3; and
	R is (CH2)nC(O)R2 or (CH2)nS(O)2R2; or

	R and R0, together with the nitrogen atom to which they are attached, form [1,2,3]triazolyl or tetrazolyl; 
	wherein the [1,2,3]triazolyl is substituted with 1 substituent selected from the group consisting of C1-6haloalkyl, C1-6alkylOH, (CH2)1-3NRfRg, CH2NRxRy, and OC1-3alkyl; and further
	wherein the tetrazolyl is optionally substituted with 1 substituent selected from the group consisting of NRfRg and NRxRy.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt, internal salt, stereoisomer, or N-oxide thereof, wherein:

	HetC is pyrrolidinyl;
	wherein the pyrrolidinyl is substituted with 1 substituent selected from the group consisting of (CH2)0-3C(NH)NH2, (CH2)1-3C(O)pyrrolidinyl, (CH2)0-3NRfRg, (CH2)0-3NHC(NH)NH2, C(NH)pyrrolidinyl, C(O)NRcRd, and S(O)2NRcRd; and further
	 wherein the (CH2)1-3C(O)pyrrolidinyl is optionally substituted with 1 or more NRxRy substituents, and the C(NH)pyrrolidinyl is optionally substituted with 1 or more NRxRy substituents;

	each Ra is independently H, C1-6alkyl, CH2C(O)N(Rx)2, (CH2)1-6ORx, C(NRx)Rx, C(NRx)N(Rx)2, or S(O)2C1-6alkyl;
	each Rb is independently H or C1-3alkyl;

	Rf is C(O)pyrrolidinyl or S(O)2-pyrrolidinyl-N(Rx)2;
	wherein the C(O)pyrrolidinyl is substituted with 1 or more substituents independently selected from the group consisting of halogen and NRaRb; and
	Rg is H or C1-3alkyl; or
	Rf and Rg, taken together with the nitrogen atom to which they are attached, form pyrrolidin-1-yl, wherein the pyrrolidinyl is optionally substituted with 1 or more CH3 substituents; and

	each Rx is independently H or C1-3alkyl.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:

N-oxide thereof, wherein:

	each Rc is independently H, C1-6alkyl, (CH2)2C(O)pyrrolidin-1-yl, (CH2)1-3pyrrolidinyl, C(NH)pyrrolidin-1-yl, phenyl-CH2NRxRy, phenyl-C(O)pyrrolidiny1-NRxRy, phenyl-C(O)piperazinyl, or pyridinyl;
	wherein each C1-6alkyl of Rc is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of NRhRj, and OH; and further
	wherein each (CH2)2C(O)pyrrolidin-1-yl is independently substituted with 1 or more independently selected NRxRy substituents;
	wherein each (CH2)1-3pyrrolidinyl is optionally and independently substituted with 1 or more independently selected C(O)NRxRy substituents; and
	wherein each C(NH)pyrrolidin-1-yl is optionally and independently substituted with 1 or more independently selected NRxRy substituents; and

	each Rd is independently H or C1-3alkyl; or

	each Rc and Rd, taken together with the nitrogen atom to which they are attached, independently forms an optionally substituted 4- to 8-membered heterocyclic ring or an optionally substituted, bicyclic or tricyclic 6- to 12-membered heterocyclic ring system;
	wherein each 4- to 8-membered heterocyclic ring independently has 0, 1, or 2 additional ring heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur;
	wherein each bicyclic or tricyclic 6- to 12-membered heterocyclic ring system independently has 0, 1, or 2 additional ring heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur; and further
	wherein each bicyclic 6- to 12-membered heterocyclic ring system is optionally and independently bridged, fused, or spirocyclic, or a combination thereof;
	wherein any nitrogen ring heteroatom of each 4- to 8-membered heterocyclic ring is optionally and independently quaternized;
	wherein any nitrogen ring heteroatom of each bicyclic or tricyclic 6- to 12-membered heterocyclic ring system is optionally and independently quaternized; and
	wherein each 4- to 8-membered heterocyclic ring and each bicyclic 6- to 12-membered heterocyclic ring system is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of oxo, halogen, C1-6alkyl, (CH2)0-3NRhRj, (CH2)0-2C(O)(CH2)0-2NRhRj, (CH2)0-1NHCH2CH2NRhRj, (CH2)0-1NH(CH2)0-1C(O)(CH2)0-1NRhRj, (CH2)0-3NHC(NH)NH2, (CH2)0-2NHS(O)2CH3, (CH2)0-1NHS(O)2(CH2)0-2NH2, C(NH)NH2, (CH2)0-2piperazinyl, (CH2)0-1phenyl, C(O)C1-6alkylNH2, C(O)(CH2)0-3NHC(NH)NH2, C(O)NHpyridinyl, C(O)OH, C(O)pyrrolidinyl, C(O)piperazinyl, NHCH2CN, NHCH2pyridinyl, NHC(NH)H, NHC(O)Ri, NHC(O)CH2NHC(NH)NH2, =NH, NHS(O)2N(CH3)2, NHpyrimidinyl, OH, OC1-6alkyl, ONH2, ONHC(O)CH2NHCH3, azetidinyl, pyrrolidinyl, triazolyl, and tetrazolyl;
	wherein each C1-6alkyl substituent is optionally and independently substituted with 1 or 2 substituents independently selected from the group consisting of halogen, CN, and OH; and further
	wherein each (CH2)0-2C(O)(CH2)0-2NRhRj  is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of NH2 and OH;
	wherein each C(O)pyrrolidinyl is optionally and independently substituted with 1 or more NH2 substituents;
	wherein each (CH2)0-3NRhRj is optionally and independently substituted with 1 or 2 substituents independently selected from the group consisting of halogen and NH2;
	wherein each azetidinyl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of CH2NH2, NH2, and OH;
	wherein each pyrrolidinyl is optionally and independently substituted with 1 or more NH2 substituents;
	wherein each triazolyl is optionally and independently substituted with 1 or more CH2NH2 substituents;
	wherein each C(O)C1-6alkylNH2 is optionally and independently substituted with 1 or more OH 
	wherein each NHCH2-pyridinyl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of oxo, CH3, and OH.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt, internal salt, stereoisomer, or N-oxide thereof, wherein:

	R0 is H; and
	R is C1-6alkyl, C1-6alkylNRaRb, C1-6alkylC3-6cycloalkyl, C(NH)H (CH2)0-6C(O)(CH2)1-6OH, (CH2)0-6C(O)(CH2)1-6OC1-6alkyl, (CH2)0-6C(O)OH, (CH2)0-6C(O)OC1-6 alkyl, C(O)C1-6alkyl, C(O)C1-6alkylNRaRb, C(O)CHF2, C(O)CF2C1-5alkyl, C(O)CF3, C(O)CHFCH3, C(O)CH2CF3, C(O)CH2CN, C(O)(CH2)1-6C(O)NRxRy, C(O)CH(NH2)C1-5alkyl, C(O)CH(NH2)CH2-pyrazolyl, C(O)CH(NH2)CH2-tetrazolyl, C(O)C(NOCH3)Rk, C(O)C(NOC(CH3)2C(O)OH)Rk, C(O)CH(OH)C1-5alkyl, C(O)CH2OH, C(O)CH2OC(O)CH3, C(O)CH2P(O)(OCH3)2, C(O)CH2SCHF2, C(O)CH2S(O)CHF2, C(O)CH2S(O)2C1-6alkyl, C(O)CH2S-tetrazolyl, C(O)CH2-azetidinyl, C(O)CH(CH3)-azetidinyl, C(O)CH2-pyrrolidinyl, C(O)(CH2)0-1piperazinyl, C(O)CH2-thienyl, C(O)CF2-thienyl, C(O)CH2-triazolyl, C(O)CH2-oxadiazolyl, C(O)CH2-tetrazolyl, C(O)C(CH3)2-tetrazolyl, C(O)CH(F)C1-5alkyl, C(O)CF2CF3, C(O)CF2CH2NH2, C(O)CF2CH2OH, C(O)C(O)NRxRy, C(O)C(O)OH, C(O)C(O)OC1-6alkyl, C(O)OCH2CHF2, C(O)OCH2CF3, C(O)C3-6cycloalkyl, C(O)pyrrolidinyl, C(O)tetrahydrofuranyl, C(O)thiazolidinyl, C(O)pyrazolyl, C(O)pyrazinyl, or C(S)OC1-6alkyl;
	wherein the C(O)CH(NH2)C1-5alkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of OH and phenyl;
	wherein the C(O)CH2S-tetrazolyl is optionally substituted with 1 or more CH3 substituents;
	wherein the C(O)CH2-pyrrolidinyl is optionally substituted with 1 or more substituents independently selected from the group consisting of F, CH3 and CH2NHCH3;
	wherein the C(O)CH2-triazolyl is optionally substituted with 1 or more substituents independently selected from the group consisting of CH3, CF3, CH2NRxRy, and NH2;
	wherein the C(O)CH2-tetrazolyl is optionally substituted with 1 or more substituents independently selected from the group consisting of CH3, CHF2, CF3, CH2NHCH3, C(CH3)3, C(O)OCH2CH3, NH2, NHC(O)OC1-6alkyl, and thienyl;
	wherein the C(O)CH(CH3)-azetidinyl is optionally substituted with 1 or more substituents independently selected from the group consisting of oxo, CH2CH2OH, and CH(OH)CH3;
	wherein the C(O)C3-6cycloalkyl is substituted with 1 or more substituents independently selected from the group consisting of CF3 and NH2;
	wherein the C(O)pyrrolidinyl is optionally substituted with 1 or more substituents independently selected from the group consisting of F and NH2;
	wherein the C(O)pyrazolyl is optionally substituted with 1 or more substituents independently selected from the group consisting of CH3 and CF3; and
	wherein the C(O)thiazolidinyl is optionally substituted with 1 or more oxo substituents; or

	R and R0, together with the nitrogen atom to which they are attached, form [1,2,3]triazolyl or tetrazolyl;
	wherein the [1,2,3]triazolyl is optionally substituted with 1 substituent selected from the group consisting of CH2F, CH2NH2, CH2NHCH3, CH2OH, CH2OCH3, and C(O)OCH3; and
	wherein the tetrazolyl is optionally substituted with 1 NH2 substituent.”---



	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt, internal salt, stereoisomer, or N-oxide thereof, wherein:

	R0 is H; and
	R is C(O)CH2-tetrazolyl; or

	R and R0, together with the nitrogen atom to which they are attached, form triazolyl;
	wherein the triazolyl is optionally substituted with 1 CH2OH substituent.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt, internal salt, stereoisomer, or N-oxide thereof, wherein:

	R1 is (CH2)2NHC(NH)NH2, (CH2)2NHC(O)OC(CH3)3, CH2-pyrrolidinyl, CH2-piperidinyl, CH2-piperazinyl, CH2-phenyl, CH2-pyridinyl, (CH2)2-pyridinyl, azetidinyl, pyrrolidinyl, pyrazolyl, thiazolyl, 5-oxa-2-azaspiro[3.4]octan-7-yl, or 6,7-dihydro-5H-pyrazolo[1,2-a][1,2,4]triazol-4-ium-6-yl;
	wherein the CH2-pyrrolidinyl is substituted with 1 or more substituents independently selected from the group consisting of C(O)CH3, NH2, and NHS(O)2NH2;
	wherein the CH2-piperidinyl is optionally substituted with 1 or more CH3 substituents and further optionally quaternized with 1 substituent selected from the group consisting of CH3 and (CH2)2NH2;
	wherein the CH2-phenyl is substituted with 1 pyrazolyl substituent, wherein the pyrazolyl is optionally substituted with 1 or more (CH2)3NH2 substituents and further optionally quaternized with 1 CH3 substituent;
	wherein the (CH2)2-pyridinyl is substituted with 1 or more substituents independently selected from the group consisting of oxo, CH2NH2, and OH;
	wherein the azetidinyl is substituted with 1 or more substituents independently selected from the group consisting of C(NH)NH2, S(O)2NH2, 4,5-dihydrothiazol-2-yl, and thiazolyl;
	wherein the pyrrolidinyl is substituted with 1 or 2 substituents independently selected from the group consisting of F, CH3, CH2NRfRg, (CH2)0-1NHC(NH)NH2, C(NH)H, C(O)NRcRd, C(O)N(CH3)-(CH2)2C(O)pyrrolidin-1-yl, and OH, wherein each (CH2)2C(O)pyrrolidin-1-yl is independently substituted with 1 or more NH2 substituents;
	wherein the pyrazolyl is optionally substituted with 1 or more CH2NH2 substituents and further optionally quaternized with 1 CH3 substituent; and
	wherein the thiazolyl is substituted with 1 pyridinyl substituent, wherein the pyridinyl substituent is optionally substituted with 1 or more CH3 substituents and further optionally quaternized with 1 substituent selected from the group consisting of CH3 and CH2C(O)NH2.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:

N-oxide thereof, wherein:

	R1 is pyrrolidinyl;
	wherein the pyrrolidinyl is substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of CH2C(O)-pyrrolidinyl-NH2, CH2NHS(O)2NH2, CH2-pyrrolidinyl-NH2, and C(O)NRcRd;

	each Rc is independently CH3; and
	each Rd is independently CH3; or

	each Rc and Rd, taken together with the nitrogen atom to which they are attached, independently forms azetidin-1-yl. pyrrolidin-1-yl, piperidin-1-yl, piperazin-1-yl, morpholin-4-yl, 1,4-diazepanyl, decahydro-1,6-naphthyridinyl, 2,6-diazaspiro[3.4]octanyl, 5-oxa-2-azaspiro[3.4]octanyl, 1,7-diazaspiro[3.5]nonanyl, 2,7-diazaspiro[3.5]nonanyl, 2,7-diazaspiro[4.4]nonanyl. 1,7-diazaspiro[4.5]decanyl, 1,8-diazaspiro[4.5]decanyl, 2,8-diazaspiro[4.5]decanyl, 1,9-diazaspiro[5.5]undecanyl, 3.6-diazabicyclo[3.2.0]heptanyl, octahydrocvclopenta[c]pyrrolyl, octahvdropyrrolo[3,4-b]pyrrolyl. octahydropyrrolo[3,4-c]pyrrolyl, octahydropyrrolo[3,4-d]imidazolyl, octahydro-1H-pyrrolo[2,3-c]pvridinyl. octahydro-1H-pyrrolo[3,2-b]pyridinyl, octahydro-1H-pyrrolo[3,2-c]pyridinyl, 5,5-dimethyloctahydro-1H-pyrrolo[3,2-c]pyridinium, octahydro-1H-pyrrolo[3,4-b]pyridinyl, octahydro-1H-pyrrolo[3,4-c]pyridinyl, octahvdropyrrolo[3,4-b][1,4]oxazinyl, 5,6,7,8-tetrahydroimidazo[1,5-a]pyrazinyl, 3,8-diazatricyclo[5.2.1.01,5]decanyl, and 8-azaspiro[bicvclo[3.2.1]octane-3,3’-pyrrolidinyl];
	wherein each azetidin-1-yl is optionally and independently substituted with 1, 2, 3, or 4 NHC(NH)NH2 substituents;
	wherein each pyrrolidin-1-yl is independently substituted with 1 or 2 substituents independently selected from the group consisting of F, CH2F, CH2NH2, C(CH3)2NH2, CH2NHS(O)2NH2. CH2OH, C(O)OH, NH2, NHCH3, NHC(NH)H, NHC(NH)NH2, NHC(O)CH2NH2, NHC(O)CH2CH2NH2. NHC(O)CH2NHC(NH)NH2, OH, OCH3, and triazolyl, wherein the triazolyl is substituted with 1 or more CH2NH2 substituents;
	wherein each piperidin-1-yl is independently substituted with 1 or 2 substituents independently selected from the group consisting of F, CH3, (CH2)0-2NH2, CH2NHCH2C(O)NH2, CH2OH, C(O)NHCH2CH(OH)CH2NH2. OH, and azetidinyl, wherein the azetidinyl is substituted with 1 or more OH substituents;
	wherein each piperazin-1-yl is optionally and independently substituted with 1 or 2 substituents independently selected from the group consisting of CH3, CH2NH2, CH2CH2NH2, CH2CH2NHC(NH)NH2, CH2CH(F)CH2NH2, CH2CH(NH2)CH2NH2, CH2C(O)NH2, C(NH)NH2, C(O)(CH2)1-2NH2, C(O)CH2NHCH3, C(O)CH(NH2)NH2, and C(O)CH(NH2)CH2OH;
	wherein each morpholin-4-yl is optionally and independently substituted with 1 CH2NH2 substituent;
	wherein each 1.4-diazepanyl is optionally and independently substituted with 1 C(NH)NH2 substituent;
	wherein each 5-oxa-2-azaspiro[3.4]octanyl is optionally and independently substituted with 1 NH2 substituent;
	wherein each octahydrocvclopenta[c]pyrrolyl is optionally and independently substituted with 1 or 2 substituents independently selected from the group consisting of CH2NH2, CH2OH, NH2, and NHC(NH)NH2;
	wherein each octahydropyrrolo[3,4-b]pvrrolyl is optionally and independently substituted with 1 or 2 substituents independently selected from the group consisting of CH2OH, CH2CH2NH2, and C(NH)NH2;
	wherein each octahvdropvrrolo[3,4-c]pvrrolyl is optionally and independently substituted with 1 CH2OH substituent;
	wherein each octahvdropyrrolo[3,4-d]imidazolyl is optionally and independently substituted with 1 =NH substituent;
	wherein each octahydro-1H-pyrrolo[3,2-c]pyridinyl is optionally and independently substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of CH2CH2NH2, CH2CH(OH)NH2, CH2CH(OH)CH2NH2, and C(NH)NH2;
	wherein each octahydro-1H-pyrrolo[3,4-b]pyridinyl is optionally and independently substituted with 1 CH2OH substituent;
H-pyrrolo[3,4-c]pyridinyl is optionally and independently substituted with 1 or 2 substituents independently selected from the group consisting of CH2OH and C(O)OH; and
	wherein each 5,6,7,8-tetrahydroimidazo[1,5-a]pyrazinyl is optionally and independently substituted with 1 NH2 substituent.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a stereoisomer thereof, wherein the stereoisomer of the compound is a compound of formula (Ia):


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(Ia)

or a pharmaceutically acceptable salt, internal salt, or N-oxide thereof,

wherein:

	A is NR0R;
	R0 is H; and
	R is C(O)CH2-tetrazolyl;

	R1 is CH2-pyrrolidinyl or pyrrolidinyl;
	wherein the pyrrolidinyl of the CH2-pyrrolidinyl is optionally substituted with 1 NH2 substituent; and
	wherein the pyrrolidinyl is substituted with 1 C(O)NRcRd substituent; and

	Rc and Rd, taken together with the nitrogen atom to which they are attached, forms azetidin-1-yl. pyrrolidin-1-yl, piperidin-1-yl, piperazin-1-yl, morpholin-4-yl, 1,4-diazepanyl, decahydro-1,6-naphthyridinyl, 2,6-diazaspiro[3.4]octanyl, 5-oxa-2-azaspiro[3.4]octanyl, 1,7-diazaspiro[3.5]nonanyl, 2,7-diazaspiro[3.5]nonanyl, 2,7-diazaspiro[4.4]nonanyl. 1,7-diazaspiro[4.5]decanyl, 1,8-diazaspiro[4.5]decanyl, 2,8-diazaspiro[4.5]decanyl, 1,9-diazaspiro[5.5]undecanyl, 3.6-diazabicyclo[3.2.0]heptanyl, octahydrocvclopenta[c]pyrrolyl, octahvdropyrrolo[3,4-b]pyrrolyl. octahydropyrrolo[3,4-c]pyrrolyl, octahydropyrrolo[3,4-d]imidazolyl, octahydro-1H-pyrrolo[2,3-c]pvridinyl. octahydro-1H-pyrrolo[3,2-b]pyridinyl, octahydro-1H-pyrrolo[3,2-c]pyridinyl, 5,5-dimethyloctahydro-1H-pyrrolo[3,2-c]pyridinium, octahydro-1H-pyrrolo[3,4-b]pyridinyl, octahydro-1H-pyrrolo[3,4-c]pyridinyl, octahvdropyrrolo[3,4-b][1,4]oxazinyl, 5,6,7,8-tetrahydroimidazo[1,5-a]pyrazinyl, 3,8-diazatricyclo[5.2.1.01,5]decanyl, and 8-azaspiro[bicvclo[3.2.1]octane-3,3’-pyrrolidinyl];
	wherein each azetidin-1-yl is optionally and independently substituted with 1, 2, 3, or 4 NHC(NH)NH2 substituents;
	wherein each pyrrolidin-1-yl is independently substituted with 1 or 2 substituents independently selected from the group consisting of F, CH2F, CH2NH2, C(CH3)2NH2, CH2NHS(O)2NH2. CH2OH, C(O)OH, NH2, NHCH3, NHC(NH)H, NHC(NH)NH2, NHC(O)CH2NH2, NHC(O)CH2CH2NH2. NHC(O)CH2NHC(NH)NH2, OH, OCH3, and triazolyl, wherein the triazolyl is substituted with 1 or more CH2NH2 substituents;
	wherein each piperidin-1-yl is independently substituted with 1 or 2 substituents independently selected from the group consisting of F, CH3, (CH2)0-2NH2, CH2NHCH2C(O)NH2, CH2OH, C(O)NHCH2CH(OH)CH2NH2. OH, and azetidinyl, wherein the azetidinyl is substituted with 1 or more OH 
	wherein each piperazin-1-yl is optionally and independently substituted with 1 or 2 substituents independently selected from the group consisting of CH3, CH2NH2, CH2CH2NH2, CH2CH2NHC(NH)NH2, CH2CH(F)CH2NH2, CH2CH(NH2)CH2NH2, CH2C(O)NH2, C(NH)NH2, C(O)(CH2)1-2NH2, C(O)CH2NHCH3, C(O)CH(NH2)NH2, and C(O)CH(NH2)CH2OH;
	wherein each morpholin-4-yl is optionally and independently substituted with 1 CH2NH2 substituent;
	wherein each 1.4-diazepanyl is optionally and independently substituted with 1 C(NH)NH2 substituent;
	wherein each 5-oxa-2-azaspiro[3.4]octanyl is optionally and independently substituted with 1 NH2 substituent;
	wherein each octahydrocvclopenta[c]pyrrolyl is optionally and independently substituted with 1 or 2 substituents independently selected from the group consisting of CH2NH2, CH2OH, NH2, and NHC(NH)NH2;
	wherein each octahydropyrrolo[3,4-b]pvrrolyl is optionally and independently substituted with 1 or 2 substituents independently selected from the group consisting of CH2OH, CH2CH2NH2, and C(NH)NH2;
	wherein each octahvdropvrrolo[3,4-c]pvrrolyl is optionally and independently substituted with 1 CH2OH substituent;
	wherein each octahvdropyrrolo[3,4-d]imidazolyl is optionally and independently substituted with 1 =NH substituent;
	wherein each octahydro-1H-pyrrolo[3,2-c]pyridinyl is optionally and independently substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of CH2CH2NH2, CH2CH(OH)NH2, CH2CH(OH)CH2NH2, and C(NH)NH2;
	wherein each octahydro-1H-pyrrolo[3,4-b]pyridinyl is optionally and independently substituted with 1 CH2OH substituent;
	wherein each octahydro-1H-pyrrolo[3,4-c]pyridinyl is optionally and independently substituted with 1 or 2 substituents independently selected from the group consisting of CH2OH and C(O)OH; and
	wherein each 5,6,7,8-tetrahydroimidazo[1,5-a]pyrazinyl is optionally and independently substituted with 1 NH2 substituent.”---

	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt, internal salt, stereoisomer, or N-oxide thereof, wherein:

	R0 is H or C1-6alkyl;
	wherein the C1-6 alkyl is optionally substituted with 1 or 2 substituents independently selected from the group consisting of halogen, CN, C(O)NH2, OH, OC1-6alkyl, and S(O)2NH2; and
	R is (CH2)nC(O)R2, (CH2)nC(S)R2, (CH2)nS(O)2R2, or C(NH)H; or

	R and R0, together with the nitrogen atom to which they are attached, form an optionally substituted 5- or 6-membered ring, wherein the 5- or 6-membered ring has 0, 1, 2, 3, or 4 additional ring heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur;

with the provisos that:

1)	when R is (CH2)nC(O)R2, n is 0, and R0 is H, then R2 is not unsubstituted C1-6alkyl;
2)	when R is (CH2)nC(O)R2 and n is 1, 2, 3, 4, 5, or 6, then R2 is not NH2 or OH;
3)	when R is (CH2)nS(O)2R2 and n is 1, 2, 3, 4, 5, or 6, then R2 is not OH; and
4)	when R and R0, together with the nitrogen atom to which they are attached, form triazolyl, then Z is not H.”---


	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt, internal salt, stereoisomer, or N-oxide thereof, wherein:

	R1 is C2-6alkylNH2;
	wherein the C2-6 alkylNH2 is optionally substituted with 1 or more independently selected C(NRx)Rx substituents.”---

	In claim 27, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt, internal salt, stereoisomer, or N-oxide thereof, wherein:

	R0 is H; and
	R is C(O)CH2-triazolyl, C(O)CH2-tetrazolyl, C(O)C(CH3)2-tetrazolyl, C(O)CH(NH2)CH2-tetrazolyl, or C(O)CH2S-tetrazolyl;
	wherein the triazolyl of C(O)CH2-triazolyl is optionally substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of CH3, CF3, CH2NRxRy, and NH2;
	wherein the tetrazolyl of C(O)CH2-tetrazolyl is optionally substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of CH3, CHF2, CF3, C(CH3)3, CH2NHCH3, C(O)OCH2CH3, NH2, NHC(O)OC1-6alkyl, and thienyl; and
	wherein the tetrazolyl of C(O)CH2S-tetrazolyl is optionally substituted with 1 CH3 substituent; or

	R and R0, together with the nitrogen atom to which they are attached, form [1,2,3]triazolyl or tetrazolyl;
	wherein the [1,2,3]triazolyl is optionally substituted with 1 substituent selected from the group consisting of CH2F, CH2NH2, CH2NHCH3, CH2OH, CH2OCH3, C(O)OCH3, and tetrazolyl; and further
	wherein the tetrazolyl is optionally substituted with 1 NH2 substituent.”---

	In claim 31, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt, internal salt, stereoisomer, or N-oxide thereof, wherein:

	Z is CH3; and

	wherein each AryA, AryC, each HetA, HetC, and the 5- or 6-membered ring formed by combining R and R0 is optionally and independently substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of oxo, halogen, C1-6 alkyl, C1-6haloalkyl, C1-6alkylOH, (CH2)0-3C(NH)NH2, (CH2)1-3C(O)NRxRy, (CH2)1-3C(O)pyrrolidinyl, (CH2)0-3NRfRg, (CH2)0-1NRxRy, (CH2)0-3NHC(NH)NH2, (CH2)0-1NHS(O)2NRxRy, (CH2)0-3OC1-3alkyl, (CH2)0-2pyrrolidinyl, (CH2)0-2piperidinyl, (CH2)0-2pyrazolyl, (CH2)0-2triazolyl, (CH2)0-2tetrazolyl, (CH2)0-2thiazolyl, (CH2)0-2thienyl, (CH2)0-2pyridinyl, C(NH)H, C(NH)pyrrolidinyl, C(O)C1-6alkyl, C(O)C1-6alkylNH2, C(O)NRcRd, C(O)OH, C(O)OC1-6 alkyl, NHCH2CN, NHC(O)Ri, OH, OC1-6alkyl, S(O)2NRcRd, C3-8cycloalkyl, and 4,5-dihydrothiazol-2-yl;

2)1-3C(O)pyrrolidinyl is optionally and independently substituted with 1 or more NRxRy substituents;
	wherein each (CH2)0-2pyrrolidinyl is optionally and independently substituted with 1 or more NRxRy substituents;
	wherein each (CH2)0-2piperidinyl is optionally and independently substituted with 1 or more CH3 substituents and further optionally and independently quaternized with 1 substituent selected from the group consisting of CH3 and (CH2)0-3NH2;
	wherein each (CH2)0-2pyrazolyl is optionally and independently substituted with 1 or more (CH2)0-3NH2 substituents and further optionally and independently quaternized with 1 CH3 substituent;
	wherein each (CH2)0-2pyridinyl is optionally and independently substituted with 1 or more CH3 substituents and further optionally and independently quaternized with 1 substituent selected from the group consisting of CH3 and CH2C(O)NH2; and
	wherein each C(NH)pyrrolidinyl is optionally and independently substituted with 1 or more NRxRy substituents.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Todd Esker (Reg. No. 46,690) on June 2, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private 

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624